ALLOWABILITY NOTICE

1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 12/22/2021, which have been entered. As filed by Applicant: Claims 1-6 and 9-11 are currently pending in the application. Claims 12, 14, 16-18 were previously withdrawn from consideration. Claims 1, 3, 5, 9-12, and 16 are currently amended. Claims 7-8, 13, and 15 have been cancelled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claims 7-9 for informalities is withdrawn in view of Applicant’s cancelation of claims 7-8 and amendments to claim 9.

4.	The Office’s objection to the disclosure (specification) for repeating content on pgs. 5-6 of the filed specification is withdrawn in view of Applicant’s Remarks. It is noted, however, that the paragraphs are still mostly redundant because transitional phrases define the scope of a claim, not content of a specification. See MPEP 2111.03.

5.	The rejection of claims 1-11 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to the claims.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the Non-Final Rejection on 10/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. An initialed copy is attached.

Response to Arguments
7.	Applicant’s arguments, filed 12/22/2021, with respect to the Office’s rejection of claims 1-11 under 35 U.S.C. §103 presented in the Non-Final Rejection dated 10/04/2021, have been fully considered and are persuasive in light of the current claim amendments.  The prior art rejection of the claims has been withdrawn. 


Election/Restrictions
8.	Claims 1-6 and 9-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 14, 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Carl Reed on 01/18/2022.
The application has been amended as follows: 
Claim 12, line 13, change “…wherein the process is a single step process.” to “…wherein the process is a single step reaction.”
Claim 18, line 3, change “…claim 1 to the crude oil…” to “claim 1 to crude oil…”.


Allowable Subject Matter
10.	Claims 1-6, 9-12, 14, 16-18 are allowed.

11.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Moloney (US 2017/0247798 A1), Fischer et al. (US 2,782,164 A), Wolf et al. (US 2013/0227878 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 12/22/2021.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a corrosion inhibitor composition consisting of (a) a dimer fatty acid (DFA) having about 30-50 carbon atoms in its alkyl chain, (b) an alkyl amine having 12-18 carbon atoms, (c) an ester derivative of alkylated phenol, (d) an organic acid or mixture of organic acids and (e) a solvent, as required by independent claims 1. The prior art also fails to teach or suggest a process for preparation of said corrosion inhibitor composition by reacting above-defined components (a), (b), (d), (d) and (e) in a single step reaction, as set forth in independent claim 12. 
In particular, Moloney, Fischer and Wolf, alone or in combination, fail to teach, disclose or suggest a dimer fatty having 30-50 carbon atoms in its alkyl chain (i.e. carbons linked by single bonds), so saturated fatty acid dimers. Moloney and Wolf only teach polyunsaturated fatty acid dimers (i.e. include carbon-carbon double bonds; see Moloney para. 0022-0023 and Wolf para. 0113). Fischer fails to teach any DFA.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Moloney, Fischer and/or Wolf to arrive at the claimed oil soluble water dispersible corrosion inhibitor composition as a whole, or the preparation process thereof, with its required combination of features.

In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        January 19, 2021